FILED
                            NOT FOR PUBLICATION                             NOV 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM ZEPEDA,                                  No. 13-71452

               Petitioner - Appellant,           Tax Ct. No. 9552-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      William Zepeda appeals pro se from the Tax Court’s order and decision

granting the Commissioner’s motion for entry of decision regarding a federal tax

lien. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo.

Charlotte’s Office Boutique, Inc. v. Comm’r, 425 F.3d 1203, 1211 (9th Cir. 2005).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The Tax Court properly granted the Commissioner’s motion for entry of

decision, sustaining in part a federal tax lien regarding tax liability for the years

2005 and 2006, because Zepeda failed to raise the underlying tax liability in a

collection due process (“CDP”) hearing. See Treas. Reg. § 301.6330-1(f)(2) Q &

A F3 (when a taxpayer disagrees with a notice of determination, the taxpayer may

ask the Tax Court to consider the issues that were properly raised in the CDP

hearing); Giamelli v. Comm’r, 129 T.C. 107, 115 (2007) (Tax Court does not have

authority to consider challenges to underlying tax liability that were not properly

raised before the appeals office).

      We reject Zepeda’s contentions that the Tax Court erred by sustaining the

notice of determination or improperly denied him a trial.

      The Commissioner’s motion for an exemption, filed October 19, 2015, is

granted.

      AFFIRMED.




                                            2                                     13-71452